Citation Nr: 1733375	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for vertigo and/or dizziness.  


REPRESENTATION

Veteran represented by:	John B. Wells, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970, with service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A Board hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in November 2013.  A transcript of hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains the hearing transcript, additional VA treatment records, the 2016 examination and other documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary in this case for further development.  The issue before the Board is whether the Veteran is entitled to service connection for vertigo/dizziness.  The Veteran is separately service-connected for headaches, tinnitus, and hearing loss.  The Veteran contends that as part of his duties during service, he walked patrols and perimeters.  See November 2013 Board Hearing Transcript p. 6.  He noted that in 1967 mortars or rockets hit his post while he was walking a fence line and he was thrown due to the blast.  He further reported that since such in-service attacks, he has experienced headaches, vertigo and dizziness.  

The Veteran has specified that the dizziness he has experienced due to the claimed in-service blast would last for up to a day or two up to months with constant ringing in his ears.  He further noted that this had been going on since leaving the Navy.  See May 2011 VA Examination Report.  

The Veteran was afforded a May 19, 2011 ear disease VA examination.  The examiner acknowledged his prior diagnosis of Meniere's disease in 1980s, a cerebral mengioma, and a reported barotrauma from a loud explosion while in-service.  The examiner found that the Veteran's Meniere's disease most likely occurred after his active duty in addition to his cerebral mengionma and that it was more likely than not that his vertigo was caused by this and not the loud bomb exploding near him during service.  However, the examiner did not address why the Meniere's disease was not caused by service or why the Veteran's vertigo was more likely caused by the disease rather than service.  

On May 25, 2011 the Veteran was afforded a brain and spinal cord VA examination.  At that examination, the examiner noted the Veteran's prior reports of being knocked out by the loud noise while in Vietnam and the headaches, dizziness and ear problems that followed this event.  The examiner noted the Veteran's past diagnosis of a malignant neoplasm of the brain which was diagnosed in 1997.  The Veteran reported a history of dizziness which occurred less than weekly and noted he could walk unassisted at these times.  The examiner concluded that it was at least as likely as not that the Veteran's migraines were caused by or a result of the rocket attack he incurred in Vietnam in which he was knocked down and hit his head.  The examiner gave the rationale of "cause and effect."  

In July 2015 the Veteran was afforded a VA examination for his constant headaches, which he claimed started when he was blown off the mountain in Vietnam.  See July 2015 VA Examination Report.  At that examination the Veteran reported that he experienced tension headaches, chronic vertigo and sometimes had associated nystagmus, nausea and vomiting.  In the examination report the examiner noted that this was all due to the nystagmus and not related to his headaches.  The examiner did not provide an opinion as to whether the Veteran's nystagmus was related to service.  
	
In January 2016 a clarifying opinion was requested to determine whether the Veteran's vertigo was due to service and if not, why not.  In the report of that opinion, the examiner noted the Veteran's reports of dizziness and imbalance with possible vertigo from "an accident in 1967."  The examiner noted that he Veteran reported continuing and worsening of the symptoms for 50 years.  The examiner noted that the Veteran was sent for a vestibular evaluation which he was unable to complete, as such would require him to discontinue several medications for mental illness which he did not wish to stop.  

In November 2016 the Board sought a VHA opinion regarding whether the Veteran's vertigo was related to service or to any of his currently diagnosed diseases.  The opining medical professional responded in January 2017.  However, in his response, the medical professional found that the Veteran's reported in service incident of a rocket striking near his post and causing him to be thrown, never happened as it was not specifically noted in the Veteran's service treatment records.  Therefore, the medical professional found it less likely than not that the Veteran's current dizziness is caused by or related to such incident.  With regard to whether the Veteran's dizziness could have been caused by or related to one of his clinical diagnoses such as vertigo, Meniere's disease or nystagmus, the medical professional gave a speculative opinion, noting that he did not have adequate information to make a determination.  

The Board has already conceded the Veteran's reported incident of being thrown by the blast of a rocket.  Furthermore, the speculative opinion is inadequate as it is not clear why there was not adequate information.  When a medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear that the examiner has considered all procurable and assembled data, by obtaining all tests and records that might reasonably illuminate the medical analysis.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The physician must clearly identify precisely what facts cannot be determined. Jones, 23 Vet. App. at 390. Furthermore, the phrase "without resort to mere speculation" should reflect the limitation of knowledge in the medical community at large and not of a particular examiner. Jones, 23 Vet. App. at 390.  Therefore, the matter must be remanded for examination to obtain an opinion regarding the etiology of the Veteran's dizziness, while considering the Veteran's statements of an in-service incident competent and credible.  Furthermore, upon examining the Veteran, the examiner must also opine on the matter of whether the Veteran's dizziness is attributable to any of his diagnosed disabilities other than his headaches.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

3.  After any additional records are associated with the claims file, provide the Veteran with an examination from an appropriate medical professional to determine the etiology of any vertigo, Meniere's disease. and nystagmus.  The claims folder must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, the examiner must opine whether for each clinical diagnosis found, including vertigo, Meniere's disease, and nystagmus, is it at least as likely as not (i.e. probability of 50 percent or greater) that the disorder began during active service or is related to an incident during service, to include the Veteran being knocked down during rocket and mortar attacks during Vietnam.

Next, the examiner must opine whether it is as least at likely as not (a 50 percent or greater probability) that the Veteran's dizziness is attributable to a clinical diagnosis other than his headaches, such as vertigo, Meniere's disease, diagnosed nystagmus, or any other disorder.  If not, is his dizziness attributable to service connected headaches?

The examiner must consider the Veteran to be a reliable historian with regard to his reports of an in-service injury, and find statements regarding his exposure to a rocket blast in 1967 to be competent and credible.  


4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




